Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/15/2021 has been entered. The applicant has amended the claims. Examiner thanks the applicant for amending the lengthy specification.  Objections to the specification and claims have been amended, and the objections are withdrawn. The prior 112(b) rejections have been overcome by amendment and are withdrawn. Prior grounds of rejection are maintained. 
Status of Claims
Claims 13-16 are amended. Claims 1-12 and 17-18 are canceled. Claims 13-16 remain for examination, wherein claim 13 being the independent claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (JP-2011099129-A, see machine translation unless otherwise noted, hereinafter Mizuno).
Regarding claim 13, a “warm-pressed member” is regarded as a product-by-process. The process of “warm-forming” does not impart any distinct structure, as stated in the instant 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Applicant is directed to MPEP 2113. 
Mizuno teaches a high-strength steel sheet for automobiles and the like ([0001]). Mizuno further teaches a broad composition in weight percent ([0018]-[0026]).
Mizuno teaches Al: 0.005 to 0.1% a solid solution strengthening element ([0023]) this reads on alkali-soluble aluminum which means that Al is not in an oxide state and can be mixed within the alloy. 
Mizuno also teaches inventive sample alloy No. 5 ([0038], table 2, sample alloy No. 5) made from composition C: Fe-0.77C-0.01Si-1.95Mn-0.01P-0.001S-0.030Al-0.003N-0.56Cr ([0037], table 1, composition C) which meets the compositional claim limitations. 
Mizuno further teaches a broad range microstructure with a main structure of pearlite and 20% or less ferrite ([0011]) which is the same as the claim ranges. Furthermore, Mizuno teaches inventive sample alloy No. 5 with 96% pearlite and 4% ferrite ([0038], table 2, columns 5-6, sample alloy No. 5) which are within the claimed ranges. 
In the table below, a summary of the limitations of instant claim 13, the broad range of Mizuno and Mizuno inventive sample alloy No. 5 are presented.

Instant Claim 13
Mizuno Broad Range
Mizuno Inventive Sample No. 5
Composition (wt.%):



C
0.4 to 0.9
0.3-1.0
0.77
Cr
0.01 to 1.5
0.2 or more and 4.0 or less
0.56
P
0.03 or less (excluding 0)
0.005-0.1
0.01
S
0.01 or less (excluding 0)
0.05 or less
0.001
N
0.01 or less (excluding 0)
0.01 or less
0.003
Al
0.1 or less (excluding 0)
0.005-0.1
0.03
Fe and inevitable impurities
Balance
Balance
Balance
Comprising at least one among: 


Mn
2.1 or less (excluding 0)
2.0 or less
1.95
Si
1.6 or less (excluding 0)
2.0 or less
0.01
Microstructure (%):



pearlite
80 or more
main structure 
96
ferrite
20 or less
20 or less
4


With regards to the limitation “the cementite of the pearlite has an N value of 70% or more by the following Relational Expression 2, N(%)=Nx/(Nx+Ny)*100 (in the above Relational Expression 2, Nx is the number of cementite whose major axis length is 200 nm or less, and Ny is the number of cementite whose major axis length exceeds 200 nm)”, Mizuno is silent on this exact relation. However, this steel structure would have been expected to be present in processing of the steel of Mizuno as will be further explained.  
 The instant specification teaches a method of manufacturing heating a slab to a temperature within a temperature range of 1100° C. to 1300° C.; finishing hot rolling the heated slab at a temperature within a temperature range of Ar3+10° C. to Ar3+90° C. to obtain a hot-rolled steel sheet; coiling the hot-rolled steel sheet at a temperature within a temperature 
Mizuno teaches a method for manufacturing including heating a steel slab to 1100 ° C or higher; then hot rolled at a finish rolling exit temperature of 850 ° C or higher; winding at a temperature of 550 to 650 ° C.; and cold rolling at 70% or more ([0008]).
While Mizuno is silent on the cementite of the pearlite relation, it would have naturally flowed from Mizuno since the claimed the composition of a high strength steel sheet ([0037], table 1, composition C) is within the claimed ranges, and the disclosed processing ([0008]) is substantially similar to the instant method ([0014]). The same steel composition as claimed used for substantially similar high strength steel sheet processing would be reasonably expected to have had the claimed features. Altering the example to use the same processing regime would have been obvious as a routine practice of Mizuno. Adjusting the temperature would have had an effect on the carbides as taught by Mizuno, and thus the same structure would have flowed..
Specifically, the cold roll reduction percentage of the instant specification affects this cementite feature ([0079]).  Furthermore, this feature is disclosed by the instant specification to affect mechanical properties ([0091-0092]) and a tensile strength of 1000MPa or more at room temperature ([0018]).  Mizuno teaches a tensile strength of 1500 MPa or more which is within in the range. This further bolsters the position that the claimed feature would be present absent concrete evidence to the contrary.
 claim 14, Mizuno is silent on an expression relating C, Cr, Si and Mn.  However Mizuno inventive sample alloy No. 5 ([0038], table 2, sample alloy No. 5) has a value of 1.7025 (0.77+0.56/2+1.95/3+0.01/4) which meets the claimed limitation.
Furthermore, the broad composition of Mizuno further overlaps the claimed range ([0018]-[0026]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 16, Mizuno teaches a hot-dip galvanizing treatment or an alloyed hot-dip galvanizing treatment is further performed ([0008]) which meets the galvanized claimed limitation.
With regards to the limitation of “a micro crack length in the member is 10 µm or less”, a single crack of 10 µm or less, or even a crack of 0 µm length would meet limitation. For examination purposes, the claim is interpreted as the maximum micro crack length of 10µm or less. Mizuno is silent regarding microcracks which meets the claim limitation [fig.1, tables1-3]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno as applied to claim 13 above, and further in view of Shastry (Pub. date: 2005, Corrosion of Metallic Coated Steels; hereinafter Shastry).
Regarding claim 15, Mizuno is silent on further providing an aluminum plated layer on the surface of the steel.
Shastry teaches general coating of steels (pg. 35-39). Shastry further teaches that the main reason to apply a metallic coating to a steel substrate is corrosion protection (pg. 35, ¶1). 
It would have been obvious to one of ordinary skill in the art at the date of filling to have combined the pearlitic high strength steel of Mizuno with the Al coating teaching of Shastry to produce an Al coated steel with added protection from corrosion which would meet the claim limitation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of U.S. Patent No. 9,856,550 (‘550) in further view of Shastry. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘550 teaches an overlapping high strength steel sheet composition and microstructure as that recited in the instant claim 13. Furthermore the composition of claim 1 overlaps the relation expression of instant claim 14. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 


Instant Claim 13
Claim 1 of ‘550
Composition (wt.%):


C
0.4 to 0.9
0.2 to 0.5
Cr
0.01 to 1.5
more than 0 to 1.0
P
0.03 or less (excluding 0)
more than 0 to 0.03
S
0.01 or less (excluding 0)
more than 0 to 0.015
N
0.01 or less (excluding 0)
more than 0 to 0.01
Al
0.1 or less (excluding 0)
more than 0 to 0.05
Fe and inevitable impurities
Balance
Balance
Comprising at least one among: 

Mn
2.1 or less (excluding 0)
0.2 to 0.5
Si
1.6 or less (excluding 0)
more than 0 to 0.5
Microstructure (%):


pearlite
80 or more
95 or more
ferrite
20 or less
---


‘550 is silent on a relational expression of the cementite of the pearlite of instant claim 13, however method claim 6 of ‘550 teaches a process of reheating the slab at a temperature of 1,100° C. to 1,300° C; hot rolling the reheated slab such that a finishing hot rolling temperature is in a temperature range of 800° C. to 1,000° C; cooling the hot rolled steel sheet; and coiling which overlaps the instant method ([0014]). Since the composition of ‘550 overlaps the claimed ranges, and the disclosed processing is substantially similar to the instant method ([0014]). The same steel composition as claimed used for substantially similar high strength steel sheet processing would be reasonably expected to have had the claimed features. It would have been obvious to have used processing with overlapping temperatures, or at least “close enough” to achieve similar results, through a routine investigation of the broad methods taught by ‘550.

It would have been obvious to one of ordinary skill in the art at the date of filling to have combined the pearlitic high strength steel of ‘550 with the Al and galvanized coating teaching of Shastry to produce an Al coated or galvanized steel with added protection from corrosion which would meet the claim limitation. 

Claims 13-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/957,675 (‘675) in further view of Shastry. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘675 teaches an overlapping high strength steel sheet composition and microstructure as that recited in the instant claim 13. Furthermore the composition of claim 1 overlaps the relation expression of instant claim 14. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below are the composition claims of the instant claims and the claim of ‘675.

Instant Claim 13
Claim 1 of ‘675
Composition (wt.%):



0.4 to 0.9
0.40 to 0.60
Cr
0.01 to 1.5
0.3% or less (excluding 0%)
P
0.03 or less (excluding 0)
0.03% or less (including 0%)
S
0.01 or less (excluding 0)
0.004% or less (including 0%)
N
0.01 or less (excluding 0)
0.006% or less (excluding 0%)
Al
0.1 or less (excluding 0)
0.04% or less (excluding 0%)
Fe and inevitable impurities
Balance
Balance
Comprising at least one among: 

Mn
2.1 or less (excluding 0)
0.7 to 1.5
Si
1.6 or less (excluding 0)
0.3% or less (excluding 0%)
Microstructure (%):


pearlite
80 or more
70 to 93
ferrite
20 or less
7 to 30


‘675 is silent on a relational expression of the cementite of the pearlite of instant claim 13, however method claim 3 of ‘675 teaches a process of heating a steel slab to a temperature within a range of 1150 to 1300 C; hot-rolling the heated steel slab by using the hot-rolling operation of a rough rolling and a finish rolling at an Ar3 temperature or higher to obtain a hot-rolled steel; and 10cooling the hot-rolled steel sheet on a run-out table and coiling the cooled hot-rolled steel sheet at a temperature within a range of 550 to 750°C which overlaps the instant method ([0014]). Since the composition of ‘675 overlaps the claimed ranges, and the disclosed processing is substantially similar to the instant method ([0014]). The same steel composition as claimed used for substantially similar high strength steel sheet processing would be reasonably expected to have had the claimed features. It would have been obvious to have used processing with overlapping temperatures, or at least “close enough” to achieve similar results, through a routine investigation of the broad methods taught by ‘675.
Regarding instant claims 15 and 16, Shastry teaches general coating of steels (pg. 35-39). Shastry further teaches that the main reason to apply a metallic coating to a steel substrate is 
It would have been obvious to one of ordinary skill in the art at the date of filling to have combined the pearlitic high strength steel of ‘675 with the Al and galvanized coating teaching of Shastry to produce an Al coated or galvanized steel with added protection from corrosion which would meet the claim limitation. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments filed on 10/15/2021 have been considered but they are not persuasive. 

Argument relating to Relational Expression 2 and carbide features and “that Mizuno fails to show or teach the above- discussed claimed features, in specific and explicit manners”: 
Note cementite is an iron carbide present in steels. 
In response, Mizuno discusses setting the fraction of carbides having an aspect ratio of 10 or more and an angle of 45° or less with respect to the rolling direction to 30% or more in terms of area ratio.

The instant specification relates to the total cementite of the pearlite. The instant claimed relation is to the number of cementite in the pearlite that has a major axis less than 200 nm is 70% of the total cementite present in the pearlite. 
Mizuno relates to an aspect of the carbides in the particular direction related to the rolling direction. 
The instant specification metric appears to be a different metric from the aspect ratio of the carbides in Mizuno.
The claimed relational expression would have naturally flowed from the overlapping composition and processing as taught by Mizuno ([0008]). For further detail, applicant is directed to the 103 rejection over Mizuno above. 

Applicant’s arguments related to the prior art process and composition must be identical or substantially identical, not substantially similar; and that Mizuno fails to show or teach the above- discussed claimed features, in specific and explicit manners:
	In response, the 103 rejection over Mizuno is not an argument of inherency but an argument that the claimed properties would have naturally flowed from the substantially similar processes and compositional overlap with the instant composition and process. 
	The instant application performs a cold rolling reduction ratio of 57 to 75% (Table 2). 

While Mizuno is silent on the cementite of the pearlite relation, it would have naturally flowed from Mizuno since the claimed the composition of a high strength steel sheet ([0037], table 1, composition C) is within the claimed ranges, and the disclosed processing ([0008]) is substantially similar to the instant method ([0014]). The same steel composition as claimed used for substantially similar high strength steel sheet processing would be reasonably expected to have had the claimed features. It would have been obvious to have used processing with overlapping temperatures, or at least “close enough” to achieve similar results, through a routine investigation of the broad methods taught by Mizuno.
Specifically, the cold roll reduction percentage of the instant specification affects this cementite feature ([0079]).  Furthermore, this feature is disclosed by the instant specification to affect mechanical properties ([0091-0092]) and a tensile strength of 1000MPa or more at room temperature ([0018]).  Mizuno teaches a tensile strength of 1500 MPa or more which is within in the range. This further bolsters the position that the claimed feature would be present absent concrete evidence to the contrary.
	Applicant states “that the processing steps disclosed in the present application are not identical or substantially identical to those of Mizuno. 
For example, the present application performs a cold rolling reduction ratio of 57 to 75% in order to lower the proportion of long-length cementite through the segmentation of cementite. See Table 2 of the present application.
Mizuno applies a cold rolling reduction of 80 to 95% in order to increase the ratio of long-length carbides through the compression of carbides. See Table 2 and 3 of Mizuno” 


	In this case the specific examples of tables 2 and 3 of Mizuno do not constitute a teaching away from a broader disclosure a cold rolling reduction 70% or more.

Arguments related to nonstatutory obviousness- type double patenting:
	While U.S. Patent No. 9,856,550 and Application Serial No. 16/957,675 are directed to a hot-rolled steel sheet and not explicitly a warm-pressed member; a “warm-pressed member” is regarded as a product-by-process.
The process of “warm-forming” does not impart any distinct structure, as stated in the instant specification, since the warm pressed member according to another aspect of the present disclosure is manufactured by warm press forming such that the alloy composition and microstructure remain unchanged and are the same ([0091]).
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Applicant is directed to MPEP 2113. 
	The nonstatutory obviousness- type double patenting rejections still stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734